                                   1

                                   2

                                   3

                                   4                             UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7     KEVIN A. GEARHART,                             Case No. 18-cv-06017-WHO (PR)

                                   8
                                                       Petitioner,
                                                                                        ORDER EXTENDING TIME
                                   9
                                                 v.

                                  10     ROSEMARY NDOH,
                                                                                        Dkt. No. 11
                                  11
                                                       Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner Gearhart’s motion to extend time to file an opposition to respondent’s
                                  14   motion to dismiss is GRANTED. (Dkt. No. 11.) The opposition shall be filed on or before
                                  15   May 1, 2019. Respondent’s reply shall be filed within 15 days after the opposition is filed.
                                  16          Because this is a very long extension of time, no further extensions of time will
                                  17   be granted. If Gearhart fails to file an opposition on or before May 1, 2019, the Court will
                                  18   deem (i) petitioner to have waived his right to file an opposition; and (ii) the motion to
                                  19   dismiss ready for a ruling.
                                  20          The Clerk shall terminate Dkt. No. 11.
                                  21          IT IS SO ORDERED.
                                  22   Dated: January 31, 2019
                                                                                         _________________________
                                  23
                                                                                         WILLIAM H. ORRICK
                                  24                                                     United States District Judge
                                  25

                                  26
                                  27

                                  28
